FINAL REJECTION
This is in response to Applicant amendments filed on 08/28/2020 amending Claims 1, 4, and 14; adding Claims 21-27; and cancelling Claims 2, 10, 14, 16. Claims 1, 3-9, 11-13, 15, and 17-27 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9, 11-12, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 1: Claims 1 recites the limitation “the performance threshold is a range from a maximum continuous power to sixty percent maximum continuous power [..] when the engine performance parameter is above the range of the performance threshold”. There is no support in the original specification for the performance being above the range. The specification does no recite that the performance parameter is above the range. 

Regarding Claims 3-9, 11-12, and 21: Claims 3-9, 11-12, and 21 are also rejected for being dependent on rejected Claim 1.
	
The following is a quotation of 35 U.S.C. 112(b):

 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 3-9, 11-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1: Claim 1 recites “the performance threshold is a range from a maximum continuous power to sixty percent maximum continuous power; determining a bleed trigger condition, when the engine performance parameter is above the range of the performance threshold; determining a non-cooling condition, when the engine performance parameter is in the range of the performance threshold”. It is not clear how the parameter can have values that are above the range wherein the upper limit of the range is the maximum power attainable by the engine, and how the parameter values within range can unambiguously correspond to an non-bleeding condition since the parameter values can be above the threshold, i.e. bleeding condition, and below the threshold, i.e. non-bleeding condition. To further advance prosecution and in view maximum continuous power to sixty percent maximum continuous power; determining a bleed trigger condition, when the engine performance parameter is above the performance threshold; determining a non-cooling condition, when the engine performance parameter below the performance threshold”.


Regarding Claims 3-9, 11-12, and 21: Claims 3-9, 11-12, and 21 are also rejected for being dependent on rejected Claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid (US 9,482,236).

Regarding Claim 1: Khalid discloses a method (the apparatus discloses the method of operating) for selectively modulating bleed air (bleed air passing through 108; Fig. 2) used for cooling a downstream turbine section (16; Fig. 2) in a gas turbine engine (10; Fig. 2);
 the gas turbine engine comprising a compressor section (12; Fig. 2) configured to produce a flow of bleed air (air passing through 108), a combustion chamber (14; Fig. 2), an engine core (see annotated figure 236’), and the downstream turbine section configured to receive at least a portion of the bleed air (see path 108; Fig. 2); the method comprising: measuring an engine performance parameter (N2C2 “engine speed”; Fig. 5;) by an engine sensor device and/or an aircraft sensor device (since the engine speed is measured a sensor is necessarily present); 
comparing (504; Fig. 5), by a computer processor (“processor” Col. 7 L. 36-47) in an engine control unit (see annotated figure 236’), the engine performance parameter to a performance threshold (C1; Fig. 5), the performance threshold is a range from a maximum continuous power to a lower limit (the threshold C1 is necessarily a percentage of, i.e. below,  the maximum speed value, i.e. maximum real (not burst) power, attainable by the gas turbine, and above a lower limit); 
determining a bleed trigger condition, when the engine performance parameter is above the performance threshold (504; Fig. 5); 
determining a non-cooling condition,  when the engine performance parameter is below the performance threshold (520; Fig. 5); 
actuating a flow control valve to an open position, in response to the bleed trigger condition, so that the bleed air is extracted from the compressor section and flowed to the downstream turbine section (508; Fig. 5); 

However, Khalid teaches that the performance threshold varies depending on the age and/or design as well as other factors related to the compressor (Col. 6 L. 4-7).
Therefore, that the range within which the threshold values is chosen, and in particular the lower limit, is recognized as a result-effective variable .e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
In this case, the recognized result is that increasing the lower limit corresponds to a newer engine, e.g. an engine that can withstand high speeds, while decreasing the lower limit corresponds to an older engine, e.g. an engine that can no longer withstand higher speeds,
Therefore, since the general conditions of the claim were disclosed in the prior art by Khalid, i.e. the threshold is a range from a maximum continuous power to lower limit, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed lower limit. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Further, the Examiner additionally notes that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). 

Regarding Claim 3:  Khalid teaches all the limitations of Claim 1, as stated above, and further teaches wherein the engine performance parameter comprises at least one of the following: shaft horsepower, measured gas temperature (MGT), torque output, gas generator shaft speed (N1), output shaft speed (N2) (N2C2 see Col. 5 L. 54-60).

Regarding Claim 11: Khalid teaches all the limitations of Claim 1, as stated above, and further teaches wherein the downstream turbine section comprises a high pressure turbine section (100; Fig. 2).

Regarding Claim 21: Khalid teaches all the limitations of Claim 1, as stated above, and further teaches wherein the downstream turbine section comprises a high pressure turbine section (100; Fig. 2) and a low pressure turbine section (102; Fig. 2), wherein when the non-cooling condition is determined, the flow of bleed air is terminated only to the high pressure turbine .


    PNG
    media_image1.png
    1026
    660
    media_image1.png
    Greyscale





Claims 4-7, 12-13, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Iwasaki (US 2018/0010520).

Regarding Claim 4: Khalid teaches all the limitations of Claim 1, as stated before, but is silent regarding a cooling profile for the downstream turbine section based on the engine performance parameter; wherein the cooling profile determines an amount of bleed air extracted from the compressor section and supplied to the downstream turbine section in the actuating a flow control valve step.
However, Iwasaki teaches a method for selectively modulating bleed air (see tittle) used for cooling a downstream turbine section (40; Fig. 1) in a gas turbine engine (1; Fig. 1);
 the gas turbine engine comprising a compressor section (10; Fig. 1) configured to produce a flow of bleed air (bleed air flowing through the bleed lines 64 and 61), a combustion chamber (30; Fig. 1), and the downstream turbine section configured to receive at least a portion of the bleed air (see Fig. 1 ); 
the method comprising: 
measuring an engine performance parameter and/or aircraft performance parameter (Ti, temperature of bleed air in line 64, As, Td, Po see [0064] and Figs. 6-7) by an engine sensor device and/or an aircraft sensor device (71-73; Figs. 1-2 and any parameters measured will necessarily have an associated sensor); 

determining a bleed trigger condition, if the engine performance parameter and/or the aircraft performance parameter crosses the performance threshold (see opening  when Ti is above Ti1 or above P01); 
determining a non-cooling condition, if the engine performance parameter and/or aircraft performance parameter is below the performance threshold (see closing when Ti is below Ti1 or below P02); 
actuating a flow control valve (IGVp, V2P, and/or V1p; Figs. 5-6) to an open position, in response to the bleed trigger condition (see Fig. 5), so that bleed air is extracted from the compressor section and flowed to the downstream turbine section (see Fig. 2); and terminating, in response to the non-cooling condition, the flow of the bleed air to the downstream turbine section of the engine by actuating the flow control valve to a closed position (see Fig. 5); and
identifying, by the computer processor, a cooling profile for the downstream turbine section based on the engine performance parameter (see graphs  in Figs. 5-7); wherein the cooling profile determines the amount of bleed air extracted from the compressor section and supplied to the downstream turbine section in the actuating a flow control valve step (see Figs, 5-7 and annotated figure 520’ wherein the degree of opening/actuation of the valve, i.e. amount of bleed air, is performed  as a function of the performance parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Khalid to have a cooling profile for the downstream turbine section based on the engine performance parameter; and in particular 




    PNG
    media_image2.png
    894
    816
    media_image2.png
    Greyscale






Regarding Claim 5: Khalid in view of Iwasaki teaches  all the limitations of Claim 4, as stated above, and Iwasaki further teaches the cooling profile comprises the flow control valve actuated to a fully open position (see annotated figure 520’) to provide a maximum amount of bleed air to the downstream turbine section (see annotated figure 520’).

Regarding Claim 6: Khalid in view of Iwasaki teaches  all the limitations of Claim 4, as stated above, and Iwasaki further teaches the cooling profile comprises the flow control valve actuated to a first partially open position (see annotated figure 520’) to provide a first restricted amount of bleed air (see annotated figure 520’) to the downstream turbine section.

Regarding Claim 7: Khalid in view of Iwasaki teaches  all the limitations of Claim 4, as stated above, and Iwasaki further teaches wherein the cooling profile comprises the flow control valve actuated to a second partially open position (see annotated figure 520’) to provide a second restricted amount of bleed air (see annotated figure 520’) to the downstream turbine section, wherein the second partially open position provides more bleed air to the downstream turbine section than the first partially open position (see annotated figure 520’ wherein the second portion provides more bleed air as the degree of opening is higher).


Regarding Claim 13: Khalid discloses a  system (see annotated figure 236’)of selectively modulating bleed air (air passing through 108) used for cooling (see title) a downstream turbine section (16; Fig. 2) in a gas turbine engine (10; Fig. 1); the gas turbine engine comprising a compressor section (12; Fig. 2) configured to produce a flow of bleed air 
a flow control valve (112; Fig. 2) configured to restrict the flow of bleed air supplied to the downstream turbine section, the flow control valve being actuatable to an open position upon a determination of a bleed trigger condition (508; Fig. 5) and actuatable to a closed position upon determination of a non-cooling condition (528; Fig. 5)  to increase the flow of compressed air through the engine core (since less and/or no bleed air is extracted compressed air going through the core and in particular the combustor is increased); and 
a fuel supply (fuel supply is necessarally present, see Abstract and throughout the disclosure wherein fuel consumption is disclosed) to provide a fuel flow (fuel flow is necessarally present, see Abstract and throughout the disclosure wherein fuel consumption is disclosed) to the combustion chamber; wherein when the non-coolinq condition is determined, the fuel flow is restricted see abstract , Col. 3 L. 45-60, and Col. 5 46-51 wherein efficiency and fuel consumption is increased when bleed is not extracted, i.e. non-cooling condition, and thus fuel restriction is performed.

However, Iwasaki teaches a system of selectively modulating bleed air (see tittle) used for cooling a downstream turbine section (40; Fig. 1) in a gas turbine engine (1; Fig. 1);
and a fuel supply (36; Fig. 2) to provide a fuel flow (F, Fig. 2) to a combustion chamber (31; Fig.2); wherein,  a command (dashed line between 110 and 36; Fig. 4) from the computer processor is sent to a fuel valve (36; Fig. 4) to restrict fuel flow to the combustion chamber (see [0066-67])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel line and the computer of Khalid to have, a fuel valve to receive a command signal from the computer processor to restrict fuel flow to the combustion chamber., as taught by Iwasaki, in order to provide a better fuel flow control.


Regarding Claim 15:  Khalid in view of Iwasaki teaches all the limitations of Claim 13, as stated above, and further teaches wherein the engine performance parameter comprises at least one of the following: shaft horsepower, measured gas temperature (MGT), torque output, gas generator shaft speed (N1), output shaft speed (N2) (N2C2 see Col. 5 L. 54-60).

Regarding Claim 17: Khalid in view of Iwasaki discloses all the limitations of Claim 13, as stated above, and further teaches  the computer processor is disposed in an engine control unit (120; Fig. 2).

Regarding Claim 19:  Khalid in view of Iwasaki teaches all the limitations of Claim 13, as stated above, and further teaches the downstream turbine section comprises a high pressure turbine section (100; Fig. 2).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Adibhatla (US 2017/0234224).

Regarding Claim 9: Khalid teaches all the limitations of Claim 1 but is silent regarding the engine control unit is a full authority digital engine control (FADEC).
However, Adibhatla teaches a method for selectively modulating bleed air (see tittle) used for cooling a downstream turbine section (128; Fig. 1) in a gas turbine engine (110; Fig. 1) having 
a computer processor (“processor” Col. 7 L. 36-47) of an engine control unit (180; Fig. 2) for sensing engine parameters (210; Fi. 2), and actuating a bleed control valve (186; Fig. 1) based on the parameters (see Fig. 3) ; and wherein the engine control unit is a full authority digital engine control (FADEC) (see [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khalid to have the engine control unit is a full authority digital engine control (FADEC), as taught by Adibhatla . Doing so would enable to use computing power already available in the gas turbine engine.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Suciu (US 20150361890).

Regarding Claim 12: Khalid teaches all the limitations of Claim 11, as stated above, but  does explicitly recite that the high pressure turbine section comprises at least one cooled turbine stage (130; Fig. 2; [0038-39]) adjacent to the combustion chamber
However, Suciu teaches a gas turbine engine (20) having a downstream turbine section (46 and 54; Fig.1) cooled with bleed air (150; Fig. 2) and having a high pressure turbine section (54; Fig. 2), wherein the high pressure turbine section comprises at least one cooled turbine stage (130; Fig. 2; [0038-39]) adjacent to the combustion chamber.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of Khalid to have the high pressure turbine section comprises at least one cooled turbine stage (130; Fig. 2; [0038-39]) adjacent to the combustion chamber, as taught by Suciu. Doing so would limit thermal fatigue and/or stress exerted on the gas turbine stage.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Schelfaut (US 2018/0258785).

Regarding Claim 22: Khalid in view of Iwasaki teaches all the limitations of Claim 13, as stated above, and further teaches the downstream turbine section comprises a high pressure turbine section (100; Fig. 2) adjacent to the combustion chamber and a low pressure turbine section (102; Fig. 2), the high pressure turbine section including a stator portion (“vane”, Col. 4 L. 11), a rotor portion (see annotated figure 236’), and a high pressure connection that surrounds 
Khalid in view Iwasaki does not explicitly recite that the high pressure connection is a manifold surrounding the stator and rotor portion.
However, Schelfaut discloses bleed air system  (101; Fig. 1) for cooling a downstream turbine section (122 and 124; Fig. 1) in a gas turbine engine (140), wherein the turbine section comprises a high pressure turbine section (122; Fig. 1) adjacent to a combustion chamber (118; Fig. 1) and a low pressure turbine section (124; Fig. 1), the high pressure turbine section including a stator portion (164; Fig. 1), a rotor portion (166; Fig. 1), and a high pressure manifold (191; Fig. 1) that surrounds the stator portion and the rotor portion (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressure connection Khalid in view of Iwasaki to have a manifold surrounding the stator and rotor portion, as taught by Schelfault. Doing so would enable better distribution of the flow of bleed air.


Regarding Claim 23: Khalid in view of Iwasaki teaches all the limitations of Claim 13, as stated above, and further teaches the downstream turbine section comprises a high pressure turbine section (100; Fig. 2) adjacent to the combustion chamber and a low pressure turbine section (102; Fig. 2), the high pressure turbine section including a stator portion (“vane”, Col. 4 L. 11), a rotor portion (see annotated figure 236’), and a high pressure connection that surrounds 
Khalid in view Iwasaki does not explicitly recite that the high pressure connection is a manifold surrounding the stator and rotor portion.
However, Schelfaut discloses bleed air system  (101; Fig. 1) for cooling a downstream turbine section (122 and 124; Fig. 1) in a gas turbine engine (140), wherein the turbine section comprises a high pressure turbine section (122; Fig. 1) adjacent to a combustion chamber (118; Fig. 1) and a low pressure turbine section (124; Fig. 1), the high pressure turbine section including a stator portion (164; Fig. 1), a rotor portion (166; Fig. 1), and a high pressure manifold (191; Fig. 1) that surrounds the stator portion and the rotor portion (Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high pressure connection Khalid in view of Iwasaki to have a manifold surrounding the stator and rotor portion, as taught by Schelfault. Doing so would enable better distribution of the flow of bleed air.


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Iwasaki and further in Adibhatla (US 2017/0234224).

Regarding Claim 18: Khalid in view of Iwasaki teaches all the limitations of Claim 1 but is silent regarding the engine control unit is a full authority digital engine control (FADEC).

a computer processor (“processor” Col. 7 L. 36-47) of an engine control unit (180; Fig. 2) for sensing engine parameters (210; Fi. 2), and actuating a bleed control valve (186; Fig. 1) based on the parameters (see Fig. 3) ; and wherein the engine control unit is a full authority digital engine control (FADEC) (see [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khalid in view of Iwasaki to have the engine control unit is a full authority digital engine control (FADEC), as taught by Adibhatla . Doing so would enable to use computing power already available in the gas turbine engine.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Iwasaki (US 2018/0010520) and further in view of Suciu (US 20150361890).

Regarding Claim 20: Khalid in view of Iwasaki teaches all the limitations of Claim 19, as stated above, but does explicitly recite that the high pressure turbine section comprises at least one cooled turbine stage (130; Fig. 2; [0038-39]) adjacent to the combustion chamber
However, Suciu teaches a gas turbine engine (20) having a downstream turbine section (46 and 54; Fig.1) cooled with bleed air (150; Fig. 2) and having a high pressure turbine section (54; Fig. 2), wherein the high pressure turbine section comprises at least one cooled turbine stage (130; Fig. 2; [0038-39]) adjacent to the combustion chamber.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine of I Khalid in view of .


Allowable Subject Matter
Claim 8 is rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding this invention of a 
bleed system for a gas turbine relevant prior art Iwasaki (US 2018/0010520), and Khalid (US 9,482,236) teaches A method for selectively modulating bleed air used for cooling a downstream turbine section in a gas turbine engine; the gas turbine engine comprising a compressor section configured to produce a flow of bleed air, a combustion chamber, and the downstream turbine section configured to receive at least a portion of the bleed air; the method comprising: measuring an engine performance parameter and/or aircraft performance parameter by an engine sensor device and/or an aircraft sensor device; comparing, by a computer processor in an engine control unit, the engine performance parameter and/or the aircraft performance parameter to a performance threshold; determining a bleed trigger condition, when the engine performance parameter and/or the aircraft performance parameter crosses the performance threshold; 
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the cooling profile includes the flow control valve to be in the first partially open position for a first amount of time and the second partially open position for a second amount of time, wherein the first amount of time and second amount of time are substantially equal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments filed August 28, 2020 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741